Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 3690065 (Bucalo).
	Bucalo discloses an actuator comprising: a frame structure part that forms a frame structure surrounding a housing part (note figures 8, 9, 10B, 10C, 11, 12A, 12C, 13, each of the housing (bellows) in those figures is formed by multiple layers, one layer can be considered as frame, and another layer can be called housing as claimed; for example, in figure 1, layers 11-12 form the frame, then layers 14-16 form the housing, or in figure 12A, C, the housing/frame are the layers as described on column 11, lines 3-25); and a volume change part (fluid and/or wax in those figures, for example, wax 56 in figure 12C) housed in the housing part, wherein the volume change part increases a volume thereof by external input of external energy except mechanical energy, the frame structure part has a higher Young's modulus than a Young's modulus of the volume change part (fluid or wax clearly has lower Young’s modulus than metal), and when the volume change part increases the volume thereof by the external input of the external energy into the volume change part, the frame structure part becomes deformed to contract the housing part in first direction and widens the housing part in second direction different from the first direction along with the increasing of the volume of the volume change part (the bellows housing in those figures expand and/or contract due to heat input, the bellows would be longer in one direction and shorter in the perpendicular direction).

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2005/0078570 (Kabasawa).
	Kabasawa discloses an actuator (actuator assembly 1 has a fiber material element 4, and/or element 4 can be considered as an actuator as claimed) comprising a fiber material and outputting tensile force in a fiber axis direction of the fiber material by input of external energy except mechanical energy, the fiber material being formed of at least a polymer material that contains polyamide 12 (element 4 is an inclination correcting member, a type of thermal actuator using heat input (paragraphs 53, 54; said element 4 is made by PA12 (polyamide 12 resin) as noted in paragraph 47).

35 USC 103 rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 3690065 (Bucalo) in view of US 3155019 (Stiglic).  Bucalo teaches all the claimed subject matter as set forth above in the rejection of claim 1, and further teaches the anisotropic shape in claim 3, but still does not teach that the bellows comprises fibers.  Stiglic teaches that a bellows can be laminated to the bellows to add strength (column 6, lines 53-64).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to make or add fiber to the bellows of Bucalo as taught by Stiglic for the purpose of improving the strength of the bellows housing.
Allowable subject matter and reasons for allowance
Claims 4-6, 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	In claim 4, the recitation of the specific fiber structure, and in claim 8, the recitation of the specific materials of the frame and volume change part, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 4 and/or 8, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 4 and/or 8 and their dependent claims are allowable.  
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fillo, Kuze, Scherer, Schneider, and McIntosh disclose thermal actuators having expansible housing/casing.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/3/2022